United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2838
                                   ___________

Richard Fortner,                     *
                                     *
           Appellant,                *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Missouri.
Mary Dickerson; W. James Icenogle;   *
Deidre O&Donnell,                    *      [UNPUBLISHED]
                                     *
           Appellees.                *
                                ___________

                          Submitted: August 25, 1999
                              Filed: August 31, 1999
                                  ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Missouri inmate Richard Fortner appeals the district court&s1 order dismissing
under 28 U.S.C. § 1915(e) his 42 U.S.C. § 1983 complaint, in which Fortner alleged
that defendants had improperly sentenced him, or allowed him to be sentenced, as a
persistent offender under state law. Having carefully reviewed the record, we conclude


      1
        The HONORABLE NANETTE K. LAUGHREY, United States District Judge
for the Western District of Missouri, adopting the report and recommendations of the
HONORABLE WILLIAM A. KNOX, United States Magistrate Judge for the Western
District of Missouri.
the judgment of the district court is correct and affirm for the reasons the district court
explained in its order. See 8th Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-